Filed 5/28/21 P. v. Walker CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074727

 v.                                                                      (Super.Ct.No. FVI18002016)

 ROY LEE WALKER, JR.,                                                    OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Cara D. Hutson,

Judge. Affirmed.

         Eric S. Multhaup, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Stephanie

H. Chow, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                   I. INTRODUCTION

       Defendant and appellant Roy Lee Walker was convicted by a jury of six offenses

involving sexual conduct with three different minors. Following a contested restitution

hearing on February 7, 2020, the trial court ordered defendant to reimburse the California

Victim Compensation Board (the board) in the amount of $2,162.50, reflecting the

amounts paid by the board to reimburse two of the victims for mental health services.

Defendant appeals from this order arguing there was insufficient evidence to support a

finding that the expenses were required as a direct result of his criminal conduct. We

affirm the order.

                      II. FACTS AND PROCEDURAL HISTORY

       Defendant was convicted by a jury of six offenses involving sexual conduct with

three different minors. Defendant requested a formal restitution hearing at the time of

sentencing, and the restitution hearing was eventually held on February 7, 2020.

       At the time of the hearing, the prosecutor presented the trial court with original,

certified documents from the board. The documents included a written request for

restitution by the board, which indicated the board had paid a total of $4,162.50 in claims

made by defendant’s three victims. Specifically, the documents indicated that the board

had reimbursed one victim for 13 sessions of counseling; reimbursed a second victim for

seven sessions of counseling; and reimbursed the third victim for relocation expenses.

The correspondence from the board stated: “In accordance with Government Code

Section 13950 et seq., expenses have been verified as incurred because of [defendant’s]




                                              2
crime,” and it included certifications by a custodian of records under penalty of perjury

supporting the documents detailing each of the itemized expenses.

       The trial court concluded that the counseling services obtained by two of the

victims were supported by the evidence, but that the relocation expenses paid to the third

victim were not related to defendant’s crime. As a result, the trial court ordered

defendant to pay restitution in the amount of $2,162.50 to the board, reflecting the

amount the board paid to reimburse the two victims for the counseling services.

                                      III. DISCUSSION

       Defendant’s only argument on appeal is that the trial court erred when it ordered

him to pay $2,162.50 in restitution to reimburse the board for the cost of counseling

services received by two victims because there was no evidence that the counseling

services were related to his underlying crimes. We disagree.

       Penal Code section 1202.4 authorizes restitution payments to victims, as well as

the imposition of restitution fines, paid either to the state restitution fund or a direct

victim of a defendant’s crimes. (Id. at subds. (e), (f).) “Crime victims may apply to the

Restitution Fund as one avenue to recover monetary losses caused by criminal conduct.”

(People v. Holman (2013) 214 Cal.App.4th 1438, 1452.) However, where a victim has

received direct assistance from the state restitution fund, the amounts a defendant is

ordered to pay as direct victim restitution are instead paid to the restitution fund to the

extent the victim has received assistance from the fund. (Ibid.)

       “ ‘The standard of review of a restitution order is abuse of discretion. . . .

“ ‘Where there is a factual and rational basis for the amount of restitution ordered by the


                                               3
trial court, no abuse of discretion will be found by the reviewing court.’ ” [Citations.]’

. . . ‘In reviewing the sufficiency of the evidence [to support a factual finding], the

“ ‘power of the appellate court begins and ends with a determination as to whether there

is any substantial evidence, contradicted or uncontradicted,’ to support the trial court’s

findings.” [Citations.] Further, the standard of proof at a restitution hearing is by a

preponderance of the evidence, not proof beyond a reasonable doubt. [Citation.] “If the

circumstances reasonably justify the [trial court’s] findings,” the judgment may not be

overturned when the circumstances might also reasonably support a contrary finding.

[Citation.] We do not reweigh or reinterpret the evidence; rather, we determine whether

there is sufficient evidence to support the inference drawn by the trier of fact.’ ” (People

v. Millard (2009) 175 Cal.App.4th 7, 26.)

       Here, the record contains substantial evidence in support of the trial court’s

$2,162.50 restitution order. At the time of the restitution hearing, the prosecution

presented a written request from the board, which represented that payments had been

made to two victims for counseling services; such expenses had been verified by the

board as incurred because of defendant’s crimes in accordance with Government Code

section 13950; and the amount of expenses for counseling services added up to

$2,162.50. The request was accompanied by receipts and invoices for those specific

services, and a certification under penalty of perjury by the board’s custodian of records

stating, that the bills and invoices were true and accurate reproductions of the bills

submitted to and paid by the board.




                                              4
       Defendant argues that the certified records of payment by the board are

insufficient to support the trial court’s restitution order because the documents do not

detail how the board determined that the services claimed were related to the defendant’s

crimes or the factual basis for the board’s determination. However, this court has

previously held that documents indicating that the board has already reimbursed a victim

for the cost of counseling services constitutes substantial evidence in support of a finding

that the services received were directly related to the defendant’s underlying crimes.

(People v. Cain (2000) 82 Cal.App.4th 81, 89.)

       More recently, our colleagues in the Fifth District Court of Appeal reached the

same conclusion in In re S.E. (2020) 46 Cal.App.5th 795. Specifically, the Court of

Appeal observed that the board is an agency within the California state government; the

Legislature has established detailed statutory procedures that govern when a claimant is

eligible for compensation; in accordance with those statutes, the board itself has

developed administrative procedures for processing claims; and those statutes and

regulations both authorize reimbursement only after the board has been able to verify that

the costs claimed were incurred as a direct result of the qualifying crime and for no other

reason. (Id. at pp. 810-811.) It then explained that, “[i]n light of the foregoing statutes

and regulations, we conclude the certified documents before the court were inherently

reliable. [Citation.] Because they required that causation be established as a prerequisite

to payment, they furnished an adequate factual basis for the claim[, and] the court could

rely on them as evidence of the amounts paid, and as prima facie evidence the victims’

counseling was directly related to [the defendant’s] conduct. [Citation.] By law, the


                                              5
board could not have made the payments otherwise, and we presume the board followed

the law and its own regulations.” (Id. at p. 811.)

       We agree with the prior decision of this court and the reasoning expressed in In re

S.E., supra, 46 Cal.App.5th 795, that a trial court is entitled to presume the board

followed the law and its own regulations when reviewing evidence that the board has

already made payment on a claim brought by a victim. (See Evid. Code, § 664 [“It is

presumed that official duty has been regularly performed.”].) Moreover, the relevant

statute dealing with payments made by the board from the “Restitution Fund” provides

that “the amount of assistance provided shall be presumed to be a direct result of the

defendant’s criminal conduct and shall be included in the amount of the restitution

ordered.” (Pen. Code, § 1202.4, subd. (f)(4)(A).) Thus, the certified documents from the

board reflecting payments made to two of the victims to reimburse them for the cost of

counseling services in this case constituted substantial evidence upon which the trial

court could rely to conclude that the amounts paid were directly related to the defendant’s

criminal conduct. Defendant failed to rebut this presumption. Where the trial court’s

findings are supported by substantial evidence in the record, defendant has not shown an

abuse of discretion warranting reversal.




                                             6
                              IV. DISPOSITION

     The order is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                FIELDS
                                                         Acting P. J.
We concur:



RAPHAEL
                        J.



MENETREZ
                        J.




                                     7